Citation Nr: 1135608	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for erectile dysfunction and sleep apnea.  

In September 2009, the RO granted entitlement to service connection for erectile dysfunction.  As this issue was resolved, it is no longer for consideration.  

In May 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  

A review of the record indicates that the following issues were also perfected on appeal: evaluation of posttraumatic stress disorder, evaluation of bilateral hearing loss, evaluation of tinnitus, entitlement to service connection for a skin rash, and the evaluation and effective date assigned for lumbar spine disc disease.  These issues, however, were withdrawn by the Veteran and are no longer for consideration by the Board.  See October 2008 statement and March 2009 Report of General Information; 38 C.F.R. § 20.204 (2010).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, sleep apnea is related to medication used to control service-connected lumbar back pain.  



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, sleep apnea is proximately due to or the result of lumbar disc disease.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

The Veteran seeks entitlement to service connection for sleep apnea.  The Veteran does not contend that sleep apnea had its onset during service.  Rather, the Veteran testified that his sleep apnea started after he got a morphine pump.  He argued that his sleep apnea is secondary to the medication used to control pain caused by his service-connected lumbar disorder.  

The Veteran is currently service-connected for various disabilities, including lumbar disc disease, evaluated as 40 percent disabling.  He is in receipt of a total disability evaluation based on individual unemployability due to service connected disorders. 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Medical evidence of record shows that the Veteran currently has an indwelling morphine pump because of chronic, intractable back pain.  He also takes various oral medications as needed for breakthrough pain.  Private pulmonary records dated in August 2007 include an impression of obstructive sleep apnea with hypoxemia.  Record dated in November 2007 noted complex apnea, severe obstructive sleep apnea, hypoxemia, and central apnea.  A variable/bi-level positive airway pressure machine was recommended.  

An October 2008 statement from Dr. A.C. indicates that he is the Veteran's treating physician and had reviewed his current and past medical records multiple times.  He felt he was in an excellent position to judge the degree to which current problems with sleep apnea were related to service.  Dr. A.C. stated:

There is a strong correlation between chronic pain and sleep apnea.  This is well established in the sleep literature and in the pain literature.  [The Veteran] is taking strong opioid-containing medication which exacerbates sleep disturbances.  With reasonable medical probability, there is a strong connection between the injury that [the Veteran] sustained while in active military service and his current problems with sleep apnea.  

The Veteran underwent a VA examination in August 2009.  A diagnosis of sleep apnea was noted.  The examiner discussed the October 2008 private medical statement.  Physical examination revealed a weight of 255 pounds and the abdomen was described as very, very obese.  The examiner stated that it would be speculative that his sleep apnea was related to opiate use.  The examiner also noted that the primary cause of obstructive sleep apnea is obesity.  The examiner concluded that he could not resolve the issue without resort to speculation.  

In support of his claim, the Veteran submitted various medical literature suggesting a relationship between sleep apnea and opioid use.  

In this case, the cause of the Veteran's sleep apnea may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case. Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for sleep apnea is granted.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


